DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
	Applicant’s original filing, received on 08/02/2019, included a Specification (7 pages), Drawings (4 pages), Claims (1 page), and an Abstract (1 page), as well as two Appendix to the Specifications (1 page and 16 pages).   A Notice to File Corrected Application Papers was issued by the Office on 08/15/2019 requiring Applicant to submit a Substitute Specification that incorporates a “Brief Description of the Drawings” section.   
A proper Substitute Specification was received on 10/09/2019 that includes a “Brief Description of the Drawings” section and accordingly, has been entered.  A copy of the Abstract was also submitted on 10/09/2019 which is identical to the Abstract originally filed on 08/02/2019.  Accordingly, for purposes of prosecution, this replacement Abstract is considered entered.   
New claim sets were also submitted on 10/09/2019, one with markup, and one clean copy.  These submissions are not compliant with revised amendment practices under 37 CFR 1.121, and therefore, have not been entered.  Accordingly, for purposes of examination, the Examiner will consider the claims 1-4 as originally filed on 08/02/2019 as the currently pending claims.
If Applicant seeks to amend the claims in the future, under 37 CFR 1.121, an amended claim set must be submitted starting on a separate page, wherein the claim listing lists all claims ever presented in the case in ascending numerical order.  The claims must be 1-1/2 or double spaced.  Additionally, each claim in any such Amendment to the Claims must include a status identifier, in parenthesis, following each claim number (e.g. (Currently amended)), and must include markings (underlining and strikethrough) to show the changes made only in the current amendment relative to the immediate prior version of the claim set.   A “clean copy” of the claims should not be submitted.  

Claim Objections
Claims 1 is objected to because the claims does not conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are not directed to a process, a machine, manufacture, or a composition of matter.  

Claim 1 merely recites a website and a mobile application as components of the claimed invention.  Under MPEP § 2106.03, products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitation.  Here, a website (i.e. a webpage) and a mobile application may be interpreted as purely software.  Accordingly, the claim is directed to non-statutory software per se.
Similarly, as best understood, claim 2 is directed to a “website,” claim 3 is directed to a “mobile app,” and claim 4 is directed to a “platform.”  In each instance, the claims do not include any structural recitations, and therefore, may be interpreted as purely software per se, which is not a statutory category of invention.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 2-4 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Moreover, no amendment may introduce new matter that was not disclosed in application as originally filed.
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
USPTO publicly-available materials on claim drafting may be found here:
https://www.uspto.gov/patents/apply/2018-inventor-info-chats

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abhyanker (US 2015/0019328 A1).

In regard to claim 1, Abhyanker discloses a social network comprising:
 - a website (see ¶ 0163, disclosing “an online neighborhood social network designed to crate private websites”).
- a mobile application (see ¶ 0421, disclosing “mobile application”).

In regard to claim 2, Abhyanker discloses a website that provides a tool for businesses to manage their own profile (see ¶ 0084, disclosing “people can post pics of their family, their business, their home, etc. on their profile”), create events for individual users (see ¶ 0095, disclosing “Events are associated with user profiles and may link to locations displayed on the mapping interface”), cross-sell products (see ¶ 00320, disclosing “business profile 1804 may also enable the verified registered user 1810 to place online order for the products”) and view reports/statistics (see ¶ 0282, disclosing “click-through tracking module 1014”).  

In regard to claim 3, Abhyanker discloses a mobile app (see ¶ 0421, disclosing “mobile application”) for individual users to manage their personal profile, find new friends around their area (see ¶0257, disclosing “the friend finder module 722 may match the profile of the registered user with common interest and/or help the register user get in touch with new friends or acquaintances”), create/join events (see ¶ 0016, disclosing “the event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network”) and improve their real life relationships.

In regard to claim 4, Abhyanker discloses a platform that offers marketing opportunities to businesses (see ¶ 0181,m disclosing distribution of “marketing flyers”), creating networks and connections between non-competitive companies (see ¶ 0418, disclosing “business search module 802”), and increasing sales through events and initiatives (see ¶ 0011, disclosing “notifying neighbors in the neighborhood regarding an event, an advertisement, and a promotion in their area based on radius for notification”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huston et al., US 2012/0004956 A1 (System and method for crating and sharing event using a social network)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT A. ZARE
Examiner
Art Unit 3687



/SCOTT A ZARE/Primary Examiner, Art Unit 3649       
3/25/2021